Citation Nr: 0116446	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  96-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
RO that, among other things, denied a claim of service 
connection for bilateral ankle pain.  Previously, this case 
was before the Board in July 1997 and February 2000 when it 
was remanded for additional development.


FINDING OF FACT

Any currently shown ankle disability is not attributable to 
the veteran's period of military service.


CONCLUSION OF LAW

The veteran does not have an ankle disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2000).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2000).

The veteran contends that he has a bilateral ankle disorder 
as a result of problems he first experienced in service.  His 
service medical records do not show any complaints regarding 
either ankle.  

When examined by VA in September 1995, the impression was 
bilateral ankle pain.  The examiner noted that the veteran 
did have some crepitus in both ankles and related the 
veteran's bilateral ankle pain to the veteran's history of 
having been in the Airborne service.  This evidence suggested 
that the veteran's "bilateral ankle pain" originated in 
service.  The examiner did not state, however, whether the 
veteran suffered from a chronic disability of the ankles.  
Moreover, it was not clear that the September 1995 VA 
examiner's opinion was based on a thorough review of the 
veteran's entire history, especially a review of records 
prepared contemporaneous with his military service.  
Consequently, the case was remanded in July 1997 for a VA 
examination and the examiner was asked to provide an opinion 
on whether the veteran suffers from chronic disability of the 
ankles, and, if so, whether it is at least as likely as not 
that such disability(ies) first arose during service.  

Pursuant to the Board's July 1997 remand, a VA examination 
was conducted in June 1999.  When examined by VA in 
June 1999, ligamentous laxity of the ankles, multiple ankle 
sprains by history, and early osteoarthritis of the ankle 
joints were diagnosed.  The examiner, however, did not 
provide an opinion regarding the etiology of the veteran's 
then-diagnosed ligamentous laxity and early osteoarthritis of 
the ankles.  Therefore, in light of the uncertainty as to 
whether the veteran's diagnosed disabilities of the ankles 
were the sort of disabilities contemplated by the 
September 1995 VA opinion, the Board found that further 
evidentiary development would be helpful to clarify such a 
relationship and remanded the case in February 2000.  

Pursuant to the Board's February 2000 remand, a VA 
examination was scheduled for August 19, 2000, but the 
appointment letter from the VA Medical Center was returned 
with a new address.  As a result, a new appointment letter 
informing the veteran that a VA examination was re-scheduled 
for September 20, 2000, was sent to the veteran's then-
current address of record; however, the veteran failed to 
report.  Moreover, the record shows that several attempts 
were made to contact the veteran by telephone, but to no 
avail.  The Board points this out because VA's duty to assist 
in the development of the evidentiary record is not a one-way 
street; the veteran must help in this regard, especially when 
examinations are scheduled.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that, if a claimant desires help 
with his claim, he must cooperate with VA's efforts to assist 
him, to include reporting for scheduled examinations and 
keeping VA apprised of his current whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

In accordance with 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
evaluated based on the evidence of record.  Accordingly, the 
Board must decide this matter on the current record.  The 
Board notes that, although the January 2001 supplemental 
statement of the case (SSOC) did not specifically mention 
38 C.F.R. § 3.655, the RO did indeed inform the veteran that 
he had had a scheduled VA examination to which he had failed 
to report.  

As noted above, in order to grant service connection, there 
must be competent medical evidence of both current disability 
and of a relationship between that disability and service.  
However, the record does not show that the veteran currently 
experiences any diagnosed ankle disability that is 
attributable to his period of active military service.  The 
Board has considered the veteran's statements regarding the 
onset of ankle disability.  However, while he is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, there 
is no indication that he is competent to comment upon 
etiology or time of onset of any underlying ankle disability.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Although a VA examiner in 
September 1995 related the veteran's bilateral ankle pain to 
his history of having been in the Airborne service, no 
opinion has been provided regarding the onset of any 
currently diagnosed ankle disability.  The veteran's service 
medical records are negative for any reference to ankle 
problems and the September 1995 VA examiner's statement 
appears to be nothing more than a recitation of the veteran's 
own self-reported history.  In that context, the Board does 
not give this opinion any weight, at least on the 
determinative question of whether any current disability 
underlying the complaints of pain can be attributed to 
service.  Moreover, no examiner has related the clearly 
diagnosed disabilities of the ankle - ligamentous laxity and 
early osteoarthritis (see June 1999 VA examination report), 
to service.  (It should also be noted that no evidence shows 
that the veteran had arthritis to a compensable degree within 
a year of his separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2000).)

Although the Board has attempted to supplement the record and 
assist the veteran, the veteran has not cooperated.  
Consequently, despite his contentions to the contrary, the 
record does not contain medical nexus evidence indicating 
that currently diagnosed ankle disabilities are related to 
service.  The absence of such evidence is persuasive and is 
given greater weight than the speculative theory that the 
veteran now wants the Board to accept, especially in light of 
the absence of any in-service documentation of ankle 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the appellant and his 
representative were notified in the SSOC issued in 
September 1999 and in January 2001, of the provisions of law 
relied on, and of the reasoning used in reaching a decision 
on the issue in this case.  In addition, the veteran was 
provided with an opportunity to request a hearing in order to 
provide testimony in support of his claim, but he failed to 
report to a scheduled hearing at the RO in July 1996.  He did 
not request another hearing date.  Throughout the appeal, the 
veteran was given the opportunity to provide argument or 
evidence concerning the issue on appeal.  Most recently, in a 
letter sent in April 2000, the RO requested that the veteran 
provide information of any evidence of ankle treatment that 
was not already part of the record; however, he did not 
respond.  He and his representative have submitted several 
written statements in support of the claim.  Additionally, as 
noted above, VA attempted to assist the veteran by obtaining 
medical opinion evidence on the question of nexus to service, 
but the veteran did not cooperate.  It thus falls to the 
Board to address this case on the merits, which it has done.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1361 (1998).  


ORDER

Service connection for ankle disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

